House, C. J.
(dissenting). The sole issue submitted by stipulation for determination by the trial court was: “Is Special Act No. 161 of the January 1941 Session of the General Assembly unconstitutional on its face?” On this narrow issue the judgment of the trial court was: “[T]he answer to the question propounded in the stipulation is, ‘Special Act No. 161 of the Special Acts of 1941 is unconstitutional on its face in so far as it applies to The Larrabee Fund established by the Will and Codicils of Major Charles Larrabee.’ ” The majority opinion finds that there was no error in the judgment as rendered and, because of the reasons for which it reached that conclusion, I am unable to concur in the opinion.
The question submitted by the parties did not call for a general adjudication as to whether or not the special act conflicts with any specific provisions of Major Larrabee’s will but only whether the act read alone could under any circumstances be constitutionally valid. The specific question was limited to whether the act was unconstitutional “on its face.” The face of an instrument is “that which is shown *321by the mere language employed without any explanation, modification, or addition from extrinsic facts or evidence.” Black, Law Dictionary (4th Ed.). “Face” is “[t]he matter which appears on document, pleading, statute, writ or other written or printed instrument, without explanation or addition.” Ballentine, Law Dictionary (3d Ed.). The United States Supreme Court has repeatedly construed the phrase “unconstitutional on its face” to apply to situations where the court will not look beyond the legislative enactment itself to see how it has been applied to a specific case. See Talley v. California, 362 U.S. 60, 80 S. Ct. 536, 4 L. Ed. 2d 559; Thornhill v. Alabama, 310 U.S. 88, 96, 60 S. Ct. 736, 84 L. Ed. 1093; Lovell v. City of Griffin, 303 U.S. 444, 58 S. Ct. 666, 82 L. Ed. 949.
Were it not for the ratio decidendi of the majority opinion, the foregoing discussion could be summarily dismissed as a quibble over technical niceties in pleading, but in the light of the reasoning of the majority opinion, it is a matter of some significance. This case involves a constitutional question and a proper respect for the constitutional separation of powers as well as sound policy dictates that coordinate branches of government avoid constitutional clashes with each other if at all possible. “In part, this principle is based upon the realization that, by the very nature of the judicial process, courts can most wisely determine issues precisely defined by the confining circumstances of particular situations. ... In part it represents a conception of the role of the judiciary in a government premised upon a separation of powers, a role which precludes interference by courts with legislative and executive functions which have not yet proceeded so far as to affect individual interests adversely.” Communist *322Party v. Subversive Activities Control Board, 367 U.S. 1, 72, 81 S. Ct. 1357, 6 L. Ed. 2d 625; see Adams v. Rubinow, 157 Conn. 150, 152, 251 A.2d 49.
The primary holding of the majority opinion is that the legislature is constitutionally powerless without permission from a court to charter an organization designed <to carry out the terms of a charitable trust. The opinion states that “it is obvious that to discover authority to incorporate, the will must be interpreted. Without a doubt only a court may interpret a will”; “by incorporating the association, and revising its structure, the legislature has reinterpreted Major Larrabee’s will”; and “[i]t is thus clear that in incorporating The Larrabee Fund Association the legislature trespassed upon judicial domain.”
Contrary to this holding of the majority opinion, I see no constitutional impediment whatsoever to the creation by the legislature without prior judicial approval of a corporation designed, created and empowered to carry out the provisions of a charitable trust. See Nelson v. Cushing, 56 Mass. (2 Cush.) 519, 526-27. Although practicalities are not controlling, as a practical matter, and in view of the inherent difference between legislative and judicial operations, it would also seem a more sensible procedure for the legislature to act first with its legislative enactment subject to later judicial review in a proper proceeding than for the court first to approve proposed legislation which the legislature may subsequently not see fit to enact.
I have no quarrel with the portion of the majority opinion, supported by good authority, holding that jurisdiction over the administration of charitable trusts rests exclusively in the judicial department, that the legislature is constitutionally without power *323to vary the terms and provisions of a charitable trust, and that a legislative enactment purporting to do so cannot be sustained. My dissent is directed to the holding that, because a legislative act designed to carry out the terms of a charitable trust necessarily requires a preliminary legislative interpretation of the terms of the trust which the act seeks to implement, the act must be held unconstitutional.
The trial court saw fit to go behind the “face” of the special act in question. As already noted, the majority opinion did also and, as a result, further concluded that the constitutionality of the act could not be sustained for the additional reason that it authorized and directed a deviation from the provisions of the trust. Although in my opinion the determination of this latter question was not presented for decision in this case, I do not disagree with the soundness of the conclusion thus reached. My disagreement is with the holding that the legislature is constitutionally without power to create a corporation designed to implement the provisions of a trust instrument without a prior judicial interpretation of the provisions of the trust and judicial adjudication that the proposed act of incorporation does not contravene any of the provisions of the trust. With that holding I do not agree and, accordingly, I would hold that the answer to the stipulated question should be: “No, Special Act No. 161 of the January 1941 Session of the Gfeneral Assembly is not unconstitutional on its face.”
In this opinion Loiselle, J., concurred.